Citation Nr: 0300869	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to April 24, 1996 
for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to 
February 1969.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The veteran's reopened claim of entitlement to service 
connection for post-traumatic stress disorder was received 
on April 24, 1996.

2.  In June 2000, the veteran's representative submitted 
U.S. Military records describing the accidental death of a 
U.S. soldier in Vietnam.

3.  The veteran had not reported the incident described by 
the documents prior to September 1996, and the newly 
submitted records do not mention the veteran.


CONCLUSION OF LAW

An effective date prior to April 26, 1996 for the grant of 
entitlement to service connection for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156 (c), 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  The amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  VA has stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

The May 2001 rating action, and an August 2002 statement 
of the case, informed the veteran of the information and 
evidence needed to support his claim, the applicable law, 
and the development responsibilities and activities of the 
VA and the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hence, the VA's notification 
requirements have been met, and the VA has no outstanding 
duty to inform.

The veteran has not identified any outstanding available 
evidence necessary to substantiate his claim.  In a 
November 2002 letter the veteran's attorney informed the 
Board that the veteran had no additional argument or 
evidence to present.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  
The VA has satisfied its obligation to notify and assist 
the veteran in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In May 1981, the veteran submitted a claim for service 
connection for "nerves."  This claim was received by the 
RO on May 21, 1981.  The RO denied this claim by rating 
action in June 1981.  In an August 1982 decision, the 
Board upheld the RO's June 1981 decision and denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board noted that the veteran 
was discharged from service in February 1969, that there 
was no record of post service treatment for a psychiatric 
disability until July 1975, and that the evidence did not 
show that the veteran's post service psychiatric 
disability was related to service.  

The veteran was afforded a VA examination in March 1987.  
The veteran reported booby traps, firefights, and ambushes 
as his stressful events in Vietnam.  The VA examiner 
diagnosed chronic post-traumatic stress disorder.

In a May 1987 rating action, the RO denied the veteran's 
reopened claim for service connection for post-traumatic 
stress disorder.  In an April 1988 decision, the Board 
upheld the RO's May 1987 decision and denied the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The Board found that the veteran did not have a 
requisite stressor, or the characteristic symptom complex 
of post-traumatic stress disorder.

In April 1989 the veteran's representative indicated that 
the veteran wished to reopen his claim for service 
connection for post-traumatic stress disorder.  In a May 
1989 letter the RO informed the veteran that his claim 
could be reconsidered only if he submitted new and 
material evidence.  No response was received from the 
veteran.  

In a letter dated January 31, 1990, the veteran's 
representative stated that he was submitting as an 
informal claim for compensation and/or pension benefits in 
compliance with 38 C.F.R. § 3.155.  The service 
representative did not identify any specific benefit 
sought, and a formal claim for benefits was not received 
within a year of the RO's receipt of that letter.

The next correspondence received from the veteran was 
dated April 24, 1996, and received on April 26, 1996.  In 
this letter the veteran stated that he wished to reopen 
his claim for service connection for post-traumatic stress 
disorder.  

The veteran appeared at a hearing before a hearing officer 
at the RO in September 1996.  At the hearing, for the 
first time, the veteran reported that he had post-
traumatic stress disorder due to seeing a fellow 
serviceman electrocuted while he was in Vietnam.

In a March 1999 decision, the Board found that new and 
material evidence had been submitted to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder, and remanded the claim to the RO for 
further development.

In June 2000, the veteran's representative submitted 
several service records dated in April 1968.  An April 
1968 Service Incident Report indicates that a U. S. 
soldier was electrocuted at Cam Ranh Bay on April 22, 
1968, when an I-beam struck a power line.

On VA examination in December 2000, the veteran was 
diagnosed as having post-traumatic stress disorder as a 
result of terrifying experiences.  These experiences were 
noted to include seeing a friend electrocuted while in 
Vietnam.

By rating action in May 2001, the RO granted the veteran 
service connection for post-traumatic stress disorder 
based on the diagnosis of post-traumatic stress disorder 
due to the confirmed stressor of having seen a U. S. 
serviceman electrocuted during his Vietnam tour.  The RO 
assigned the veteran an effective date of April 24, 1996, 
the date of his reopened claim.

The veteran argues that under 38 C.F.R. § 3.156 (c), the 
effective date of the grant of service connection should 
be established as the date of receipt of the veteran's 
original claim, May 21, 1981.  He asserts that the April 
1968 Serious Incident Report, which was submitted in June 
2000, is a service department record which qualifies as a 
supplemental report from the service department, as 
described by 38 C.F.R. § 3.156 (c).

The regulation, 38 C.F.R. § 3.156 (c), provides that where 
new and material evidence consists of a supplemental 
report from the service department, received before or 
after the decision has become final, the former decision 
will be reconsidered by the adjudicating agency of 
original jurisdiction.  The regulation notes that this 
comprehends official service department records which 
presumably have been misplaced and have now been located 
and forwarded to the Department of Veterans Affairs.  Id.  
It also includes corrections by the service department of 
former errors of commission or omission in the preparation 
of a prior report or reports and identified as such.  
Retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the 
basis of the new evidence from the service department must 
be supported adequately by medical evidence.  Id.  Where 
such records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, 
a retroactive evaluation will be assigned accordingly 
except as it may be affected by the filing date of the 
original claim.  Id.

The Board does not find the veteran's argument persuasive.  
While the April 1968 Serious Incident Report is a service 
department record, it is not of the type specified in 38 
C.F.R. § 3.156 (c).  The Board notes that these documents 
are not the veteran's service medical or service personnel 
records.  In fact, these documents make no reference 
whatsoever to the veteran.  Furthermore, between the 
submission of his original claim in May 1981 and September 
1996, the veteran never asserted that one of his stressors 
was witnessing a friend being electrocuted in Vietnam.  
Since the veteran had never reported such an incident, VA 
could not have sought verification of such evidence prior 
to September 1996.  Consequently, these records can not be 
considered to have been misplaced, or supplemental to, any 
records sought prior to September 1996.  Furthermore, the 
records are not corrections by the service department of 
former errors of commission or omission in the preparation 
of a prior report or reports.  Accordingly, these records 
are not considered to be such records a contemplated by 38 
C.F.R. § 3.156 (c).  The Board finds that a retroactive 
effective date earlier than April 24, 1996 under 38 C.F.R. 
§ 3.156(c) is not warranted.

In considering the possible existence of an earlier 
informal claim, the Board is not persuaded that the letter 
from the veteran's then representative, dated January 31, 
1990, constitutes an informal claim.  That communication 
did not specify that the veteran wished to reopen his 
claim for service connection for post-traumatic stress 
disorder.  Furthermore, the letter indicated that no VA 
action was requested until the veteran procured and 
submitted evidence to constitute a formal claim.  No 
correspondence was received from the veteran or his 
representative for more than a year after the January 31, 
1990 letter.  Accordingly, the Board finds that the 
January 31, 1990 letter does not constitute an informal 
claim for service connection for post-traumatic stress 
disorder.

The Board has reviewed the evidence of record and notes 
that except as otherwise provided, the effective date of 
an evaluation and award of compensation based on an 
original claim, or claim reopened after final 
disallowance, will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is further 
provided that when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  

As noted above, the April 1968 documents are not 
considered the type of service department records 
contemplated by 38 C.F.R. § 3.156 (c).  The veteran's 
request to reopen his claim for service connection for 
post-traumatic stress disorder was dated April 24, 1996.  
The Board notes that the veteran had received diagnoses of 
post-traumatic stress disorder prior to April 24, 1996.  
Since the April 24, 1996 reopened claim was later than the 
date entitlement arose, April 24, 1996 is the proper 
effective date of the grant of service connection for 
post-traumatic stress disorder.  38 C.F.R. § 
3.400(q)(1)(ii), (r).


ORDER

An effective date prior to April 24, 1996 for the grant of 
service connection for post-traumatic stress disorder, is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

